Citation Nr: 0025770	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for impairment of the 
right knee.

2.  Entitlement to service connection for impairment of the 
left knee.

3.  Entitlement to service connection for a back condition.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The RO received a notice of disagreement in 
February 1999, it issued a statement of the case in March 
1999, and it received a substantive appeal in April 1999.


FINDINGS OF FACT

1.  There is no current medical diagnosis of impairment of 
the right knee. 

2.  There is no current medical diagnosis of impairment of 
the left knee. 

3.  The veteran has not presented competent medical evidence 
that he has any current back disorder which is etiologically 
related to his active duty or an injury incurred during 
active duty.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
impairment of the right knee is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
impairment of the left knee is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a back 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, statutory law as enacted by the Congress charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim has been defined by the 
United States Court of Appeals for Veterans Claims (Court) as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 91 (1990).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony and/or lay statements because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran has reported that the three claimed conditions 
all arose from the same incident, which occurred while he was 
on active duty in the Republic of Vietnam.  The veteran 
indicated in an October 1998 statement that he was operating 
in the BakMar Mountain Range (sic) when a Marine slipped off 
of a cliff and injured his leg.  The veteran said that he was 
being lower to help the injured Marine and the rope slipped.  
He fell to the ground and injuring his knees and back.  

The veteran submitted a service medical record of October 20, 
1969 that shows he complained at that time of pain in both 
knees, right greater than left.  He had a history of a 
twisting injury to the right knee in a fall 18 months prior 
to the consultation.  He had treated himself with Ace bandage 
wraps and cleaning.  The pain had increased, but the knee had 
never been very large with swelling.  On physical 
examination, there was no effusion, and the knees had full 
range of motion bilaterally.  The ligaments were stable, and 
the quadriceps were equal, but there was pain with patellar 
compression bilaterally.  An X-ray taken at that time was 
within normal limits for both knees.  The examiner's 
impression was chondromalacia.  According to the veteran's 
separation examination report of February 1970, he had pain 
with patellar femoral compression-probable chondromalacia.  

The veteran submitted post-service medical evidence, 
consisting of VA clinical records dating in 1998, which 
reflect that the veteran was treated for shoulder and neck 
myofascial pain and carpal tunnel syndrome.  

This evidence demonstrates that the veteran apparently 
suffered an injury to the right knee during active duty.  In 
fact, the veteran's account of an injury during service is 
presumed credible for a well-grounded analysis.  The veteran, 
however, has not presented competent medical evidence of a 
current impairment of the right or left knees, or competent 
medical evidence of a current back condition.  According to a 
progress note dated April 1998, the veteran's tested motor 
functions were 5/5 in all extremities.  He had a clicking 
sound in his neck, but there was no diagnosis made in regards 
to that sound and the diagnoses of myofascial pain and carpal 
tunnel syndrome do not relate to the claims presently before 
the Board.  Likewise, other outpatient treatment records do 
not reflect findings regarding the veteran's knees or back, 
and there is no other competent medical evidence of record 
showing that the veteran currently has the claimed 
conditions.

The veteran has indicated that he was treated within 30 days 
of separation from active duty for his knees at a VA facility 
in Everett, Massachusetts.  However, VA does not currently 
operate either an inpatient or an outpatient facility in 
Everett, Massachusetts.  Because the RO was put on notice of 
outstanding VA documents, it made several attempts to 
associate any pertinent medical documents concerning the 
claimed conditions with the record from any VA facility.  
Specifically, the RO in October 1998 and November 1998 
requested outpatient treatment records between February 1970 
and September 1974 from the VA Medical Center in Bedford, 
Massachusetts.  However, that facility was unable to find any 
record that the veteran had ever been registered or treated 
there, and no documents were received in response to the RO's 
correspondence.  The veteran was notified, including by the 
January 1999 rating decision, that no VA clinical records 
from the specified time period were obtained.  

The record contains no evidence that the veteran suffered 
from a chronic back condition during active duty.  The 
veteran has not submitted any competent medical documentation 
of that knee pain noted during service continued following 
service.  Moreover, the record does not contain any medical 
diagnosis of any disorder or impairment of either the right 
or left knee.  In the absence of any current medical 
diagnosis of a right or left knee disorder, those claims are 
not well-grounded.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

While the record does reflect that the veteran was diagnosed 
as having myofascial pain in the shoulders and neck in 1998, 
there is no medical evidence or opinion that this disorder is 
a "back" disorder.  Even if this diagnosis were to be 
considered evidence of a back disorder, since the symptoms 
are present in the upper back in the shoulder and neck area, 
the claim for service connection for a back disorder would 
not be well-grounded, because the veteran has not submitted 
any medical evidence or opinion which appears to suggest that 
it is plausible that this current myofascial pain is related 
to his active service or any injury incurred during service.  

Although the Board acknowledges that the veteran is sincere 
in his belief that an injury incurred in service resulted in 
impairment of his knees and a back condition, as a lay 
person, he is not qualified to diagnosis a medical disorder 
or to etiologically relate current symptoms to active duty.  
Instead, only health care professionals can enter conclusions 
which require medical opinions, such as a medical diagnosis 
of disability or an opinion as to the relationship between a 
current disability and service, which are competent to 
establish well-grounded claims for service connection of 
medical disorders.  

The Board emphasizes that the record contains no indication 
that the veteran has the medical training, expertise, or 
diagnostic ability to state that a knee or back disorder is 
present or to competently link claimed conditions with 
service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The 
Board acknowledges that the veteran served as a field medical 
technician during active duty.  His Defense Department (DD) 
Form 214 shows that his related civilian occupation was 
medical assistant, and the veteran completed Naval Hospital 
Corps "A" School at Great Lakes, Illinois, and Field 
Medical Service School in Camp Pendelton, California.  
However, the Board concludes that this training is not 
sufficient to qualify the veteran to make a professional 
medical judgment about the nature and etiology of the claimed 
conditions.  Additionally, because the veteran is an 
interested party, a question exists regarding his 
impartiality and the probative value of his opinion is 
significantly reduced.  In any event, the veteran's lay 
opinion does not present a sufficient basis upon which to 
find this claim to be well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Stadin v. Brown, 8 Vet. App. 
280, 284 (1995) (layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing symptoms).

Accordingly, the Board must deny the veteran's claims of 
entitlement to service connection for impairment of the knees 
bilaterally and a back condition as not well grounded.  
Because he has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, VA is under no duty to assist him further in 
developing the facts pertinent to the claims.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Further, the Board is 
not aware of the existence of additional relevant evidence 
that could serve to make the claims well grounded.  As such, 
there is no additional duty on the part of the VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify him of the 
evidence required to complete his applications for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  

The veteran specifically requested that he be advised of the 
information required to complete his applications.  The RO 
provided him with information as to the elements necessary to 
well-ground a claim in its January 1999 rating decision and 
in a March statement of the case.  The Board has also 
outlined the required elements needed for the completion of 
his application for service connection in the above decision.  
As discussed above, essentially, the veteran needs to present 
evidence of current conditions from a medical professional, 
along with medical opinions linking the in-service injury and 
those conditions.  That notwithstanding, the Board views the 
RO's discussions and the Board's discussion as sufficient to 
inform the veteran of the elements necessary to well ground 
his claims and to explain why the current attempts fail.


ORDER

A well-grounded claim having not been submitted, service 
connection for impairment of the right knee is denied.

A well-grounded claim having not been submitted, service 
connection for impairment of the left knee is denied.

A well-grounded claim having not been submitted, service 
connection for a back condition is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

